                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBERT TUCKER                                      :
          Petitioner,

             v.                                                  CIVIL ACTION
                                                   :             NO. 18-0201
COMMONWEALTH OF PA;
THE ATTORNEY GENERAL OF
THE STATE OF PENNSYLVANIA;
and, DISTRICT ATTORNEY OF                          :
PHILADELPHIA
            Respondents.

                                          MEMORANDUM
                                                   :
Jones, II J.                                                                      March 18, 2020

   I.       Introduction

         Petitioner filed the instant pro se habeas petition pursuant to 28 U.S.C. § 2254,

challenging his June 30, 2011 conviction in the Philadelphia Court of Common Pleas on charges

of Rape, Endangering the Welfare of a Child, and Aggravated Indecent Assault. Petitioner

argues he had an alibi and is therefore “actually innocent,” and that his trial counsel was

ineffective. Upon referral from this Court, United States Magistrate Judge Richard A. Lloret

prepared a Report and Recommendation (“R&R”), recommending denial of Petitioner’s request

for habeas relief. Petitioner filed objections to the R&R and Respondents filed and Answer

thereto, rendering the matter now ripe for review.

   II.      Standard of Review

         When objections are filed to the Report and Recommendation of a Magistrate Judge, the

district court must conduct a de novo review of those portions of the Report and

Recommendation to which objections are made. 28 U.S.C. §636(b)(1). Although courts must


                                                  1
give liberal construction to pro se habeas petitions, “[o]bjections which merely rehash an

argument presented to and considered by a magistrate judge are not entitled to de novo review.”

Gray v. Delbiaso, Civ. No. 14-4902, 2017 U.S. Dist. LEXIS 101835, at *11 (E.D. Pa. June 30,

2017). “Where objections do not respond to the Magistrate’s recommendation, but rather restate

conclusory statements from the original petition, the objections should be overruled.” Prout v.

Giroux, Civ. No. 14-3816, 2016 U.S. Dist. LEXIS 57085, at *30 (E.D. Pa. Apr. 29, 2016); see

also Guzman v. Rozum, Civ. No. 13-7083, 2017 U.S. Dist. LEXIS 55661, at *22 (E.D. Pa. Apr.

12, 2017) (“[F]ederal district courts are not required to engage in de novo review of objections to

a Magistrate’s R&R that lack specificity.”); Luckett v. Folino, CIVIL NO. 1:09-CV-0378, 2010

U.S. Dist. LEXIS 100018, at *2 (M.D. Pa. 2010) (denying objections to R&R because “[e]ach of

these objections seeks to re-litigate issues already considered and rejected by [the] Magistrate

Judge [ ].”).

    III.      Discussion

           Petitioner herein filed objections and a subsequent amendment thereto. Because

Petitioner’s amendment offers additional details regarding the objections set forth in his

originally-filed document, this Court shall assess the amended objections. Petitioner raises five

issues for this Court’s review: (1) trial counsel erred by not objecting to the introduction of prior

bad acts testimony and said testimony was unduly prejudicial; (2) Petitioner is actually innocent

because he had an alibi defense that “prove[s]/verif[ies]” that he could not have committed the

crimes for which he was convicted; (3) trial counsel was ineffective for failing to seek a

continuance after the trial court granted the prosecution’s motion to amend the dates in the

charging information; (4) trial counsel was ineffective because he “never advised [Petitioner] of

the Statute of Limitations;” and, (5) Petitioner suffered a 6th Amendment violation when he was



                                                  2
denied his right to confront the witnesses against him because the victim’s therapist did not

testify at trial.1 (ECF No. 15 at 2-3.)

       Upon review of Petitioner’s objections, this Court finds same to be unresponsive to the

R&R issued by Judge Lloret. Petitioner’s objections do not reference any specific portions of the

R&R, nor do they allege any error with regard to the reasoning or the law employed by Judge

Lloret. See E.D. Pa. Civ. P. R. 72.1(IV)(b) (“[W]ritten objections [ ] shall specifically identify the

portions of the proposed findings, recommendations or report to which objection is made and the

basis for such objections.”) (emphasis added).

       In his R&R, Judge Lloret concluded that Petitioner’s first four claims were either non-

cognizable on federal habeas review or procedurally defaulted. Petitioner fails to address these

findings in his objections but instead, rehashes the same arguments he presented in his habeas

petition. Compare Habeas Petition at 5 with Amended Objections at 3 (both arguing counsel was

ineffective for failing to object to prior bad acts testimony because “there were no similarities

between both offenses”); compare Habeas Petition at 5 with Amended Objections at 3 (both

arguing Petitioner could not have committed the offenses with which he was charged because he

was in state custody at the time); compare Habeas Petition at 9 with Amended Objections at 3

(both arguing Petitioner’s trial counsel erred by failing to raise the issue of amending the

information at trial or to seek a continuance); compare Habeas Petition at 10-11 with Amended

Objections at 3 (both arguing trial counsel was ineffective for failing to raise the issue that

Petitioner was charged with crimes for which the applicable statute of limitations had run).




1
   While Petitioner does not specify who he believes is responsible for this alleged violation of
the Confrontation Clause, this Court shall infer Petitioner intends to raise said claim in the
context of ineffective assistance of counsel.
                                                  3
        Although Petitioner is correct that Judge Lloret’s R&R does not address Petitioner’s

Confrontation Clause claim, this Court finds that Petitioner failed to properly present this issue in

the first instance. Instead, Petitioner first raised this particular ineffective assistance of counsel

claim (that Petitioner suffered a violation of the Confrontation Clause because his attorney failed

to subpoena the victim’s therapist and as a result, Petitioner could not confront a witness against

him), for the first time in his objections. In his habeas petition, Petitioner argued his counsel was

ineffective for failing to subpoena the victim’s therapist, because Petitioner missed the

opportunity to present the therapist for character evidence. Compare Habeas Pet. at 39 (“Mr.

Bob [the therapist] should’ve been subpoenaed for Character Evidence”) with Am. Objs. at 4 (“It

was this Petitioner [sic] Constitutional Right to be able to confront this witness[.]”).

        Because Petitioner did not allege a violation of his right to confront the witnesses against

him in his habeas petition, the same is deemed waived and not entitled to de novo review. See

Vonville v. Kerestes, 3:14-CV-1582, 2019 U.S. Dist. LEXIS 34666, at *35-36 (W.D. Pa. March

5, 2019) (“It is well-settled that [i]ssues raised for the first time in objections to the magistrate

judge’s recommendation are deemed waived. If this were not the case, systemic efficiencies

would be frustrated and the Magistrate[ ] [Judge]’s role reduced to that of a mere dress rehearser

if a party were allowed to feint and weave at the initial hearing, and save its knockout punch for

the second round.”) (quotation marks and citations omitted); see also Stoltzfoos v. Wetzel, CIVIL

ACTION No. 13-6747, 2017 U.S. Dist. LEXIS 27580, at *5 (E.D. Pa. Feb. 27, 2017) (“When a

habeas petition is referred to a magistrate judge, Local Rule 72.1(IV)(c) requires the parties to

raise ‘[a]ll issues and evidence’ with the magistrate. Arguments that are not presented to the

magistrate judge are deemed waived.”) (citations omitted).




                                                   4
       Accordingly, this issue shall be deemed waived and not entitled to de novo review.

Moreover, the claim presented in Petitioner’s initial filing—that the victim’s therapist should

have been subpoenaed to provide “character evidence”—is likewise waived, as Petitioner

provided no explanation of what type of character evidence the therapist could have offered, or

how this “evidence” would have changed the outcome of Petitioner’s case. See E.D. Pa. Civ. P.

R. 72.1(IV)(b)-(c) (requiring that before a party may make a valid objection to a magistrate’s

R&R, “[a]ll issues and evidence shall be presented to the magistrate judge[]” in the first

instance).

       Assuming arguendo either version of Petitioner’s ineffective assistance of counsel claims

was properly presented, both claims lack specificity, point to no supporting evidence, and are

conclusory. This Court therefore dismisses them without further review. See United States v.

Thomas, 221 F.3d 430, 437 (3d Cir. 2000) (noting “vague and conclusory allegations contained

in a [habeas] petition may be disposed of without further investigation by the District Court.”)

(citing United States v. Dawson, 857 F.2d 923, 928 (3d Cir. 1988)).

       In view of the foregoing, none of Petitioner’s objections are entitled to de novo review.

Instead, this Court must review the R&R for clear error. See Crist v. Kane, CIVIL ACTION NO.

3:14-CV-01412, 2016 U.S. Dist. LEXIS 131107, at *4 (M.D. Pa. Sept. 26, 2016) (“[T]he Court

reviews the portions of the Report & Recommendation to which the petitioner objects

specifically de novo. The remainder of the Report & Recommendation, and any portion the

petitioner objects to generally, is reviewed for clear error.”). Having done so and finding no

clear error in this case, the R&R shall be approved and adopted.




                                                 5
   IV.      Conclusion

         For the reasons set forth hereinabove, Petitioner’s objections to the Honorable Richard A.

Lloret’s Report and Recommendation shall be overruled and the Report and Recommendation

shall be adopted and approved.

         An appropriate Order follows.



                                                             BY THE COURT:


                                                             /s/ C. Darnell Jones, II J.




                                                 6
